Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 6-16, filed September 27, 2021, with respect to claims 8-12, 14-15 have been fully considered and are persuasive.  The rejection of claims 8-12, 14-15 has been withdrawn. 



Claim Objections
Claims 8-12, 14-15, 18 are objected to because of the following informalities:  
Claim 8 discloses “verifying an image printed on a recording sheet by the printer based on the reference image”. There lacks antecedent basis for “the printer” in claim 8.
Claim 11 discloses “11.  The image forming method according to claim 10, wherein the generating the reference image comprises generating the reference image by calculating an average of pixels values of pixels located at corresponding positions in the plurality of images”. The reference image is generated from the “accepted plurality of images”. Therefore the averaging of accepted plurality of images. Therefore claim 11 should be amended as follows:
“11.  The image forming method according to claim 10, wherein the generating the reference image comprises generating the reference image by calculating an average of pixels values of pixels located at corresponding positions in the accepted plurality of images” 
Claim 18 discloses “wherein the one or more controllers further configured to accept a reference image with a higher weight of the synthesis among the plurality of images used to generate the reference image”
However a reference image is not used as input in the synthesis process. The reference image is result of performing the synthesis. Therefore claim 18 should be amended as follows:
“wherein the one or more controllers further configured to accept an accepted plurality of images used to generate the reference image”

Appropriate correction is required.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 4-7, 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 12 of copending Application No. co-pending 17/080667 in view of US Patent Application Publication Pub. No. US 20190238685 to Tsukamoto. 

       Regarding Claim 1
Claims 1, 3-4 of co-pending 17/080667
1. An image forming apparatus comprising:
    a printer which prints an image on a recording sheet;
    a reader which reads the image printed on the recording sheet;

1.   An image forming apparatus comprising: 
     printer which prints a plurality of images on a recording sheet; 
     reader which reads the plurality of images printed on the recording sheet; and


      one or more controllers including one or more processors and one or more memories, the one or more controllers configured to:
cause the reader to read a plurality of the images printed;
     reader which reads the plurality of images printed on the recording sheet;
detect a defective image from among the plurality of images read by the reader;
        cause a display to display the plurality of the images read by the reader;

display on a display a plurality of images excluding the detected defective image from among the plurality of images read by the reader;
accept a plurality of images used to generate a reference image among the plurality of the images displayed on the display;
accept an instruction to use a first image among the plurality of images displayed on the display as a reference image; (claim 1)
wherein the one or more controllers configured to register register an image generated from the plurality of images that the instruction to use is accepted as the reference image (claim 3)

3. The image forming apparatus according to claim 1, wherein the one or more controllers configured to register register an image generated from the plurality of images that the instruction to use is accepted as the reference image (claim 3)

4. The image forming apparatus according to claim 3, wherein the reference image is generated by calculating an average of pixel values of pixels located at corresponding positions (“averaging of pixels from plural images to generate new image is synthesis operation”) in the plurality of images (claim 4);
verify an image printed on a recording sheet by the printer based on the reference image.


 verify a printed image printed on a recording sheet by the printer based on the registered reference image.


a plurality of the recording sheets.
       Tsukamoto discloses one or more controllers including one or more processors and one or more memories (paragraph 66-68; CPU 113 (controller/processor) and memory 127 for program), the one or more controllers configured to cause the reader to read a plurality of the images printed on a plurality of the recording sheets (paragraph 146-150, 160-163; in step s1 a first image printed on a first sheet is read by the reading device and if there are more pages to be printed in s19, a second image is printed and second image is read on a printed second sheet to thereby cause the reading device read plurality of images printed on plurality of sheets).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of co-pending 17/080667 as taught by Tsukamoto to provide scanning of plurality of sheets to obtain plurality of images.
        The motivation to combine the references is to provide option of reading one side or both side of the printed sheet to generate plurality of images read and further option to read both sides of a printed sheet using one image reader (paragraph 46, 48, 150).






       Regarding Claim 2
Claim 2 of co-pending 17/080667
2. The image forming apparatus according to claim 1, wherein the one or more controllers configured to accept an image not to be used as the reference image from among the plurality of images displayed on the display.

2. The image forming apparatus according to claim 1, wherein the one or more controllers configured to accept accept an image not to be used as the reference image from among the plurality of images displayed on the display.




       Regarding Claim 4 
Claims 3-4 of co-pending 17/080667
4. The image forming apparatus according to claim 1, wherein the reference image is generated by calculating an average of pixel values of pixels located at corresponding positions in the accepted plurality of images.

3. The image forming apparatus according to claim 1, wherein the one or more controllers configured to register register an image generated from the plurality of images that the instruction to use is accepted as the reference image.

4. The image forming apparatus according to claim 3, wherein the reference image is generated by 







       Regarding Claim 5
Claim 5 of co-pending 17/080667
5. The image forming apparatus according to claim 1, the reader is a contact image sensor (CIS).

5. The image forming apparatus according to claim 1, the reader is a contact image sensor (CIS).





       Regarding claim 6, Tsukamoto discloses the image forming apparatus according to claim 1, wherein the one or more controllers configured to verify an image by determining whether the image has image quality satisfying that of the reference image (paragraph 3, 50-51, 155-158, 197; if printed image includes stain then it does not have quality associated with correct image that has no defect/stain and therefore considered 




       Regarding claim 7, Tsukamoto discloses the image forming apparatus according to claim 2, wherein the printer is configured to print an additional image on the recording sheet based on a number of images accepted not to be used as the reference image (paragraph 165-169, 184-189, 200, 207; during proof printing for generating correct image, any image accepted as abnormal by user is subjected to recovery printing (additional image printing) for number of image pages accepted as abnormal; if fifth and tenth page are abnormal then fifth and 10th page are recovery printed and scanned image of these pages are used as correct image).

       Regarding Claim 7 
Claim 8 of co-pending 17/080667
7. The image forming apparatus according to claim 2, wherein the printer is configured to print an additional image on the recording sheet based on a number of images accepted not to be used as the reference image
8. The image forming apparatus according to claim 2, wherein the printer prints an additional image on the recording sheet based on a number of images accepted not to be used as the reference image




       Regarding claim 16
Claim 12 of co-pending 17/080667
16. A non-transitory recording medium storing a program for causing a computer to function as the one or more controllers of the image forming apparatus according to claim 1.

12. A non-transitory storage medium storing a program for causing a computer to function as the units of the image forming apparatus according to claim 1.




       Regarding claim 17
Claims 1, 3-4 of co-pending 17/080667 
17.  A verification system comprising:
a printer which prints an image on a recording sheet;
a reader which reads the image printed on a recording sheet;
a display;

1.   An image forming apparatus comprising: 
     printer which prints a plurality of images on a recording sheet; 
     reader which reads the plurality of images printed on the recording sheet; and 
      one or more controllers including one or more processors and one or more 
        display on a display a plurality of images excluding the detected defective image from among the plurality of images read by the reader;
      verify (“verification system”) a printed image printed on a recording sheet by the printer based on the registered reference image

cause the reader to read a plurality of the images printed;

     reader which reads the plurality of images printed on the recording sheet; and;
     one or more controllers including one or more processors and one or more memories, the one or more controllers configured to:
      detect a defective image from among the plurality of images read by the reader;

cause a display to display the plurality of the images read by the reader;

display on a display a plurality of images excluding the detected defective image 


accept an instruction to use a first image among the plurality of images displayed on the display as a reference image; (claim 1)

The image forming apparatus according to claim 1, wherein the one or more controllers configured to register register an image generated from the plurality of images that the instruction to use is accepted as the reference image (claim 3)

The image forming apparatus according to claim 3, wherein the reference image is generated by calculating an average of pixel values of pixels located at corresponding positions in the plurality of images (claim 4)


The image forming apparatus according to claim 1, wherein the one or more controllers configured to register register an image generated from the plurality of images that the instruction to use is accepted as the reference image (claim 3)

The image forming apparatus according to claim 3, wherein the reference image is generated by calculating an average of pixel values of pixels located at corresponding positions in the plurality of images (“averaging of pixels of images is synthesis operation”) (claim 4)
verify an image printed on a recording sheet by the printer based on the reference image.
             verify a printed image printed on a recording sheet by the printer based on the registered reference image





cause the reader to read a plurality of the images printed on a plurality of the recording sheets.
       Tsukamoto discloses one or more controllers including one or more processors and one or more memories (paragraph 66-68; CPU 113 (controller/processor) and memory 127 for program), the one or more controllers configured to:
cause the reader to read a plurality of the images printed on a plurality of the recording sheets (paragraph 146-150, 160-163; in step s1 a first image printed on a first sheet is read by the reading device and if there are more pages to be printed in s19, a second image is printed and second image is read on a printed second sheet to thereby cause the reading device read plurality of images printed on plurality of sheets).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of co-pending 17/080667 as taught by Tsukamoto to provide scanning of plurality of sheets to obtain plurality of images.
        The motivation to combine the references is to provide option of reading one side or both side of the printed sheet to generate plurality of images read and further option to read both sides of a printed sheet using one image reader (paragraph 46, 48, 150).








This is a provisional nonstatutory double patenting rejection.



Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6665424 to Stringa discloses print inspection method (see Abstract).
US 20050152613 to Okutsu discloses image processing using parameter (see Abstract).
US 20200112651 to Shimura discloses correct image generation process (see Abstract).
US 20180063339 to Pantin discloses printed image comparison process (see Abstract).
US 20200019353 to Okajima discloses print inspection based on difference image (see Abstract).
US 20150243007 to Bless discloses print inspection using reference image (see Abstract).
US 20150063889 to Kojima discloses image inspection system (see Abstract).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
(571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

12/28/2021